Citation Nr: 1144429	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-25 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in July 2010.  A transcript of that hearing is associated with the claims file.

In a September 2010 decision, the Board denied, inter alia, the Veteran's appeal as to service connection for a low back disability.  He appealed to the U.S. Court of Appeals for Veterans Claims (Court) and in March 2011 the Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the March 2011 decision with regard to the back issue only, and remanded that issue to the Board for compliance with the instructions in the joint motion.

In August 2011, the Board remanded this matter for additional development, which has been completed.  Subsequent to the September 2011 supplemental statement of the case, the Veteran submitted additional evidence with a waiver of RO review.  Therefore, a remand is not necessary.


FINDING OF FACT

The Veteran's back disability did not have onset in service and is not otherwise etiologically related to service.

CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a back disability.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he has a back disability because of an in-service motor vehicle accident (MVA) that took place in September 1968, approximately 43 years ago.  

Service treatment records (STRs) are absent for any complaints of or treatment for a back disability.  The January 1969 separation examination indicates a normal clinical evaluation of the spine, providing evidence against this claim.  More importantly, in an associated report of medical history, he reported that he did not have or have a history of recurrent back pain, providing factual evidence against his claim at the time of separation, providing highly probative evidence against his own claim at this time.  

There is no other medical evidence of record to indicate that he was, in fact, in a car accident or that he was treated for any injuries related to a car accident during service.  In sum, the STRs, as a whole, tend to show that the Veteran did not have symptoms of a back condition in service or at separation from service and weigh heavily against his claim for service connection.

The first medical evidence of a back disability is in VA outpatient treatment records dated September 2009, coming some 40 years after separation from service.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to the back for many years, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Here, he has indicated that he suffered back pain during service because of a MVA and that he has suffered pain since that time.

In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The first indication of a back disability is noted in his April 2006 claim for service connection, dated approximately 37 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time between service and initial symptoms of disability).

A buddy statement from E.C. indicates that he and the Veteran were roommates during service and that one night the Veteran retuned to their room with crutches.  The Veteran told him that he had been in an MVA and thrown out the back window of the vehicle and that his neck and back were hurt.  E.C. did not witness the MVA but said he saw the vehicle after the accident and he saw a piece of cloth from the Veteran's pants hanging off the rear-window opening.  He said the Veteran was bed-ridden for a couple of weeks after which he was able to ambulate with crutches.  Unfortunately, he has not been in contact with the Veteran for 35 years, thus, he is unable to support the Veteran's allegation of suffering back pain since service.  Consequently, due to his lack of firsthand knowledge of the MVA and back injury, E.C.'s statement has little probative value.

Taking the Veteran's statements of record as a whole, the Board finds, at best, that he did not incur permanent injuries as a result of the alleged in-service MVA.  More importantly, the Board finds that his statements are not credible regarding a chronic problem since service.  Specifically, the medical evidence available and his various statements of record contradict these assertions, particularly his statement when he left the service indicting no back problems.  

Further, during the July 2010 personal hearing before the undersigned, he testified that his claimed condition 'started bothering [him] about 20 years ago.'  Hearing transcript at 5.  During his VA examination, dated August 2011, he reported that his symptoms had onset in 1991, more than 20 years after separation from service.  In sum, the Board finds that his statements, including his sworn testimony (overall), are highly probative evidence against a finding of chronicity of symptomatology.

Next, service connection may be granted when the evidence establishes a medical nexus between service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's back disability to service, despite his contentions to the contrary.  To that end, the Board places significant probative value on an August 2011 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran reported the in-service MVA but that his current pain had onset in 1991.

After a physical examination, the examiner diagnosed degenerative disc disease of the lumbar spine and opined that it is less likely than not that the Veteran's condition is related to the in-service MVA.  In his rationale, the examiner reflected that a photograph of the Veteran taken after the MVA shows that he was propped up on his left arm with his trunk axially rotated to the left and that the pose would be painful for someone with a vertebral injury.  He also noted that STRs and the letter from E.C. support a finding that the Veteran had a leg laceration but pointed out that STRs showing treatment of the laceration were silent for complaint of a back injury.  STRs also contradicted E.C.'s statement regarding recovery time.  He also noted that the Veteran denied recurrent back pain at separation from service, which was only three and a half months after the MVA, thus, the Veteran's report of being on crutches for three to four months after the MVA is a magnification of the injury in the Veteran's memory.  

Further, during the Veteran's first VA medical appointment in June 2009, he reported playing golf; however, golf would not be well tolerated with significant back pain.  During the same appointment, he reported a 10-year history of left leg pain but did not note back pain.  A February 2010 VA clinic note shows report of leg pain but no mention of back pain or injury.  The physical examination showed lumbar facet loading signs on the right and that on follow-up, the Veteran reported left sided low back pain.  The examiner noted that this is the first medical evidence of complaints of back pain.  Finally, he noted that there is no record of treatment of the back between 1968 and 2010.  Consequently, he found, as noted above, that it is less likely than not that the Veteran's back condition is related to the in-service MVA.

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently diagnosed disorder and active duty service.  However, the medical evidence of record, particularly the STRs, does not support this contention as he was not treated for back injuries due to a MVA and he denied back problems at discharge.  The Veteran argues that a VA outpatient treatment record from his pain specialist supports his claim.  Specifically, a note dated June 2011 shows that the pain specialist changed a prior opinion from "[t]here is a high probability that his injuries and loabor (sic) while in the service could have contributed to his spine pathology that manifests today" to "there is a high probability that his injuries and loabor (sic) while in the service MAY have contributed to his spine pathology that manifests today."  

Unfortunately, the Board does not find the opinion probative because it is speculative, unsupported by the record and not supported by rationale.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that a medical opinion that stated "may" also implied "may not" and was therefore speculative).  Simply stated, no one would suggest that it is "impossible" that the in-service MVA is connected to the disability at issue, therefore, saying that it "could" or "may" be connected says nothing of probative value as no one is suggesting that it could not be related, the critical question is whether it is at least as likely as not (50% or greater) related.

Further, the Board finds that his current recollections and statements to be of lesser probative value than the findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, his own previous histories of onset of symptoms given after service, and his sworn testimony.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding that the Veteran sustained the claimed condition as a result of a car accident.

Consequently, while the Board reiterates that he is competent to report symptoms as they come to him through his senses, degenerative disc disease is not the type of disorder that a layperson can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran submitted statements, photographs, and buddy statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded a VA medical examination.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


